Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 02/03/2021.
Claims 1, 15 and 25 have been amended, Claims 27-28 have been canceled and all other Claims are previously presented.
Claims 1-26 are submitted for examination.
Claims 1-26 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
This 371 application filed on November 11, 2018 claims priority of PCT application PCT/US2016/032290 filed on May 13, 2016.

Response to Arguments
Applicant’s amendment filed on February 03, 2021 has claims 1, 15 and 25 amended, Claims 27-28 canceled and all other Claims are previously presented. Among the amended claims, claims 1, 15 and 25 are independent ones, and thus, the amendment necessitates a new ground of rejection.
Applicant’s remark, filed on February 03, 2021 on bottom of page 10 regarding, “Applicant respectfully submits that Truchan fails to disclose or suggest at least that the secure data transmission path is established based on a trigger from the application or a user equipment, based on a policy, or based on a need of the application, as recited in claims 1-3, 5-6, 8-9, 15-17, 19-20, and 25-26” has been considered and found persuasive, however applicant’s amendment necessitates a new ground of rejection. Accordingly newly cited art by Song et al. (US PGPUB. # US 2013/0201924) discloses, some applications using machine-to-machine (M2M) communications, a very large number of UEs (e.g., mobile devices) may have to be connected to the wireless network with each UE generating data traffic with a fairly low duty cycle. One skilled in the art would understand that an example of a UE, such as an M2M device (or machine-type communication (MTC) device) is a mobile device. In some embodiments, mobile devices used for M2M applications are known as M2M devices. Examples for such applications include smart meters, building monitoring and safety systems, smart vending machines, eHealth for disease management, remote monitoring of industrial machines or installations or M2M applications that rely on battery powered mobile devices without frequent recharging. Mobile devices using M2M generally only exchange small data packets while a wireless connection is established. (¶27). Song further discloses, “at step 1, a user equipment (UE) 310 (which, for instance, may be similar to or include one or components of the UE 201 and/or the UEs 296A-296J) sends a radio resource control (RRC) Connection Request message to a base station (which, for instance, may be similar to or include one or more components of the base station 101 and/or the base stations 298A-298G), such as (but (Fig. 3, ¶28). At step 8, the eNodeB 320 sends an RRC Connection Reconfig message, which includes configuration information for one or more data radio bearers (DRBs), to the UE 310. At step 9, the UE 310 sends an RRC Connection Reconfig Complete message to the eNodeB 320 to establish one or more DRBs 315. (Fig. 3(315), ¶32). At step 10, the eNodeB 320 sends an Initial Context Setup Response message to the MME 330. The Initial Context Setup Response message includes information such as the address of the eNodeB 320 and S1 tunnel identification for downlink of the S1 tunnel 325. At step 11, the MME 330 sends a Modify Bearer Request message to the S-GW 340. The Modify Bearer Request message includes information such as the address of the eNodeB 320 and S1 tunnel identification for downlink of the S1 tunnel 325. At step 12, the S-GW 340 sends an Update Bearer Request message to the P-GW 350. At step 13, the P-GW 350 sends an Update Bearer Response message to the S-GW 340. At step 14, the S-GW 340 sends a Modify Bearer Response message to the MME 330 to establish the S1 tunnel 325 between the eNodeB 320 and the S-GW 340. (Fig. 3, ¶33). Truchan discloses, FIG. 1 illustrates the 3GPP sequence flow (TR 23.887) for this scheme, showing the interaction between an Evolved Node B ("eNodeB" or "eNB") 10, a UE 12 that is being served by the eNB 10, a Serving Gateway (SGW) 14, and a Packet Gateway (PGW) 16. In the embodiment illustrated in FIG. 1, the SGW 14 and the PGW 16 are already communicating via a S5/S8 tunnel 100. The UE 12 sends to the eNB 10 a random access preamble (message 102), and the eNB 10 responds to the UE 12 with a random (Fig. 1(100, 112, 110), ¶4). The UE 12 then sends to the eNB 10 an IP packet and SGW Bearer Resource Identifier (ID) (message 114). The eNB 10 establishes an S1 Tunnel 116 to the SGW 14 over the identified SGW bearer resource. In the example illustrated in FIG. 1, the eNB 10 sends a General Packet Radio Service (GPRS) Tunneling Protocol--User plane (GTP-U) message 118 to SGW 14 via the S1 Tunnel 116. The GTP-U message 118 includes an IP packet and a Fully Qualified Tunnel Endpoint Identifier (F-TEID). The SGW 14 sends a GTP-U IP Packet (message 120) to the PGW 16 via the S5/S8 Tunnel 100. The PGW 16, which forwards the message as an IP packet (message 122) to its destination. (¶5). FIG. 2, which substantially duplicates FIG. 5.1.1.3.6.2-1 of 3GPP TR 23.887, details specifics about the bearer path that is established between an MTC device (UE 12), the eNB 10, the SGW 14, the PGW 16, and a Packet Data Network (PDN) 18. In the embodiment illustrated in FIG. 2, the bearer path includes the following segments: the Long Term Evolution (LTE) air interface "UU" 140 between the UE 12 and the eNB 10; the S1-U GTP-U tunnel 142 between the eNB 10 and the SGW 14; the S5/S8 GTP-U tunnel 144 between the SGW 14 and the PGW 16; and IP traffic 146 between the PGW 16 and the PDN 18. It should be noted that there is an encrypted (Fig. 2(140, 142, 144), ¶9). Thus examiner submits that Song teaches, M2M applications which requires mobile device for machine type communication to transmit small data. The mobile device triggers a connection to a gateway via eNodeB and establishes tunnel between mobile device and eNodeB and between eNodeB and S-GW (gateway). Truchan teaches, establishing a secure data transmission path between a mobile device and a Gateway. Thus a person having an ordinary skill in the art would have combined establishing a secure path of Truchan with M2M application that requires mobile device for machine type communication to transmit small data. The mobile device triggers a connection to a gateway via eNodeB and establishes tunnel between mobile device and eNodeB and between eNodeB and S-GW (gateway) of Song. The motivation/suggestion for doing so would be to securely transmit small data.

Applicant’s remark, filed on February 03, 2021 on top of page 11 regarding, “Truchan is silent with respect to establishment of the secure data transmission path based on an application or a user equipment, based on a policy, or based on a need of the application. Therefore, claims 1-3, 5-6, 8-9, 15-17, 19- 20, and 25-26 recite elements that are neither disclosed nor suggested in Truchan” has been considered and addressed in above paragraph 9.

Applicant further recites similar remarks as listed above for dependent claims, 2-3, 5-6, 8-9, 16-17, 19-20 and 26. Please see response for remarks in above paragraph 

 Applicant further recites similar remarks as listed above for dependent claims, 4 and 18. Please see response for remarks in above paragraph 9 that clearly shows how the cited prior arts Truchan, Song and Miklos clearly teaches the claimed limitations.

 Applicant further recites similar remarks as listed above for dependent claims 7, 11-14 and 22-23. Please see response for remarks in above paragraph 9 that clearly shows how the cited prior arts Truchan, Song and Zhang clearly teaches the claimed limitations.

Applicant further recites similar remarks as listed above for dependent claim 10. Please see response for remarks in above paragraph 9 that clearly shows how the cited prior arts Truchan, Song and Zakrzewski clearly teaches the claimed limitations.

Applicant further recites similar remarks as listed above for dependent claim 21. Please see response for remarks in above paragraph 9 that clearly shows how the cited prior arts Truchan, Song and Kaur clearly teaches the claimed limitations.

Applicant further recites similar remarks as listed above for dependent claims 22. Please see response for remarks in above paragraph 9 that clearly shows how the cited prior arts Truchan, Song and Roth clearly teaches the claimed limitations.
Applicant further recites similar remarks as listed above for dependent claims 24. Please see response for remarks in above paragraph 9 that clearly shows how the cited prior arts Truchan, Song, Zhang and Bachmann clearly teaches the claimed limitations.

Applicant’s remark, filed on February 03, 2021 on middle of page 14 regarding, “Truchan fails to disclose or suggest that the secure data transmission path is established based on a trigger from the application, as recited in claims 1-3, 5-6, 8-9, 15-17, 19-20, and 25-26. Therefore, claims 4, 7, 10, 11-14, 18, 21, 22-23, and 24 are patentable over the cited references for the reasons presented above based on their dependency upon claims 1 and 15, in addition to the specific limitations recited therein” has been considered and addressed in above paragraph 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, 15-17, 19-20, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Truchan et al. (US PGPUB. # US 2019/0116031, hereinafter “Truchan), and further in view of Song et al.  (USPGPUB. # US 2013/0201924, hereinafter “Song”).

Referring to Claims 1, 25 and 26:
Regarding Claim 1, Truchan teaches,
A method, comprising: 
establishing a secure data transmission path for an application (Fig. 1(100, 112, 110), ¶4, “the SGW 14 and the PGW 16 are already communicating via a S5/S8 tunnel 100”, “a Data Radio Bearer (DRB) channel 112 is established between the eNB 10 and the UE 12”, ¶5, “The eNB 10 establishes an S1 Tunnel 116 to the SGW 14 over the identified SGW bearer resource”, Fig. 2(140, 142, 144), ¶9, “It should be noted that there is an encrypted data path from the UE 12 to the SGW 14, and that this data path goes through the eNB 10”, ¶41,  i.e. examiner submits that there is a tunnel exist between a user equipment and a packet gateway along with encrypted data indicate that a secure data transmission path is established) [based on a trigger from the application or a user equipment, based on a policy, or based on a need of the application] wherein the secure data transmission path is used to transmit data between the user equipment and a network element (Fig. 1(114, 120), ¶5, “The UE 12 then sends to the eNB 10 an IP packet and SGW Bearer Resource Identifier (ID) (message 114)”, “The GTP-U message 118 includes an IP packet and a Fully Qualified Tunnel Endpoint Identifier (F-TEID). The SGW 14 sends a GTP-U IP Packet (message 120) to the PGW 16 via the S5/S8 Tunnel 100”, i.e. secure path is used to transmit data between user equipment and a network element), wherein the network element comprises a gateway or an application server (Fig. 1(16), ¶4, “a Packet Gateway (PGW) 16”, i.e. network element comprises a gateway); 
transmitting data for the application over the secure data transmission path using a pre-configured radio bearer (Fig. 1(112, 114), ¶5, “The UE 12 then sends to the eNB 10 an IP packet and SGW Bearer Resource Identifier (ID) (message 114)”, Fig. 2(140), i.e. data is transmitted over a secure data transmission path), wherein the radio bearer is pre- configured for data transmission between the user equipment and an access node located between the user equipment and the network element (Fig. 1(12, 10, 112), ¶4, “a Data Radio Bearer (DRB) channel 112 is established between the eNB 10 and the UE 12”, i.e. radio bearer is preconfigured for data transmission between user equipment and eNB (an access node) located between user equipment and PGW (network element)) ; and 
receiving a response message at the user equipment from the network element through the secure data transmission path (Fig. 1(126, 130), ¶6, “the PGW 16 receives an IP response packet (message 124), which is sent via the S5/S8 Tunnel 100 to the SGW 14 as a GTP-U message 126. The SGW 14 forwards the packet via the S1 Tunnel 116 to the eNB 10 as GTP-U message 128. The eNB 10 sends the IP Response Packet to the UE 12 (message 130)”, i.e. user equipment receives a response message form the PGW (network element)).
Truchan does not teach explicitly,
[establishing a secure data transmission path for an application] based on a trigger from the application or a user equipment, based on a policy, or based on a need of the application [wherein the secure data transmission path is used to transmit data between the user equipment and a network element, wherein the network element comprises a gateway or an application server].
However, Song teaches,
[establishing a secure data transmission path for an application] based on a trigger from the application or a user equipment, based on a policy, or based on a need of the application (¶27, “One skilled in the art would understand that an example of a UE, such as an M2M device (or machine-type communication (MTC) device) is a mobile device. In some embodiments, mobile devices used for M2M applications are known as M2M devices. Examples for such applications include smart meters, building monitoring and safety systems, smart vending machines, eHealth for disease management, remote monitoring of industrial machines or installations or M2M applications that rely on battery powered mobile devices without frequent recharging”, Fig. 3, ¶28, “at step 1, a user equipment (UE) 310 (which, for instance, may be similar to or include one or components of the UE 201 and/or the UEs 296A-296J) sends a radio resource control (RRC) Connection Request message to a base station (which, for instance, may be similar to or include one or more components of the base station 101 and/or the base stations 298A-298G), such as (but not limited to) an eNodeB 320 or the like”, ¶29-¶33, i.e. Examiner submits that a connection (path) is established between a user equipment and a gateway (network element) based on need of an application and is triggered by a user equipment) [wherein the secure data transmission path is used to transmit data between the user equipment and a network element, wherein the network element comprises a gateway or an application server].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Song with the invention of Truchan.
Truchan teaches creating a secure connection between a user equipment and a gateway (network element). Song teaches, initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment. Therefore, it would have been obvious to have initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment of Song with creating a secure connection between a user equipment and a gateway (network element) of Truchan to transmit small data securely from the user device to the gateway. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 25, it is an apparatus Claim of above method Claim 1, therefore Claim 25 is rejected with the same rationale as applied against Claim 1 above in addition Truchan teaches, a processor (Fig. 6 (40), ¶56) and memory (Fig. 6(42), ¶56).



Regarding Claim 26, it is computer program product Claim of above method Claim 1, therefore Claim 25 is rejected with the same rationale as applied against Claim 1 above, in addition Truchan teaches, a non-transitory computer readable medium storing software instructions. (¶29).

Regarding Claim 15, Truchan teaches,
A method comprising: 
establishing a secure data transmission path for an application (Fig. 1(100, 112, 110), ¶4, “the SGW 14 and the PGW 16 are already communicating via a S5/S8 tunnel 100”, “a Data Radio Bearer (DRB) channel 112 is established between the eNB 10 and the UE 12”, ¶5, “The eNB 10 establishes an S1 Tunnel 116 to the SGW 14 over the identified SGW bearer resource”, Fig. 2(140, 142, 144), ¶9, “It should be noted that there is an encrypted data path from the UE 12 to the SGW 14, and that this data path goes through the eNB 10”, ¶41,  i.e. examiner submits that there is a tunnel exist between a user equipment and a packet gateway along with encrypted data indicate that a secure data transmission path is established), [based on a trigger from the application or a user equipment, based on a policy or based on a need of the application] wherein the secure data transmission path is used to transmit data between a network element and a user equipment (Fig. 1(114, 120), ¶5, “The UE 12 then sends to the eNB 10 an IP packet and SGW Bearer Resource Identifier (ID) (message 114)”, “The GTP-U message 118 includes an IP packet and a Fully Qualified Tunnel Endpoint Identifier (F-TEID). The SGW 14 sends a GTP-U IP Packet (message 120) to the PGW 16 via the S5/S8 Tunnel 100”, i.e. secure path is used to transmit data between network element and a user equipment), wherein the network element comprises a gateway or an application server (Fig. 1(16), ¶4, “a Packet Gateway (PGW) 16”, i.e. network element comprises a gateway); 
receiving data for the application through the secure data transmission path using a pre-configured radio bearer (Fig. 1(112, 114), ¶5, “The UE 12 then sends to the eNB 10 an IP packet and SGW Bearer Resource Identifier (ID) (message 114)”, Fig. 2(140), i.e. data is transmitted over a secure data transmission path), wherein the radio bearer is pre-configured for data transmission between the user equipment and an access node located between the network element and the user equipment (Fig. 1(12, 10, 112), ¶4, “a Data Radio Bearer (DRB) channel 112 is established between the eNB 10 and the UE 12”, i.e. radio bearer is preconfigured for data transmission between user equipment and eNB (an access node) located between user equipment and PGW (network element)); and 
transmitting the data from the network element to a destination server (Fig. 1(122), ¶5, “The PGW 16, which forwards the message as an IP packet (message 122) to its destination”, Fig. 5A, Fig. 5B,i.e. data is transmitted from the PGW (network element) to a destination server).
Truchan does not teach explicitly,
[establishing a secure data transmission path for an application], based on a trigger from the application or a user equipment, based on a policy or based on a need of the application] wherein the secure data transmission path is used to transmit data between a network element and a user equipment, [wherein the network element comprises a gateway or an application server].
However, Song teaches,
[establishing a secure data transmission path for an application], based on a trigger from the application or a user equipment, based on a policy or based on a need of the application] wherein the secure data transmission path is used to transmit data between a network element and a user equipment (¶27, “One skilled in the art would understand that an example of a UE, such as an M2M device (or machine-type communication (MTC) device) is a mobile device. In some embodiments, mobile devices used for M2M applications are known as M2M devices. Examples for such applications include smart meters, building monitoring and safety systems, smart vending machines, eHealth for disease management, remote monitoring of industrial machines or installations or M2M applications that rely on battery powered mobile devices without frequent recharging”, Fig. 3, ¶28, “at step 1, a user equipment (UE) 310 (which, for instance, may be similar to or include one or components of the UE 201 and/or the UEs 296A-296J) sends a radio resource control (RRC) Connection Request message to a base station (which, for instance, may be similar to or include one or more components of the base station 101 and/or the base stations 298A-298G), such as (but not limited to) an eNodeB 320 or the like”, ¶29-¶33, i.e. Examiner submits that a connection (path) is established between a user equipment and a gateway (network element) based on need of an application and is triggered by a user equipment), [wherein the network element comprises a gateway or an application server].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Song with the invention of Truchan.
Truchan teaches creating a secure connection between a user equipment and a gateway (network element). Song teaches, initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment. Therefore, it would have been obvious to have initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment of Song with creating a secure connection between a user equipment and a gateway (network element) of Truchan to transmit small data securely from the user device to the gateway. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Referring to Claims 2 and 16:
Regarding Claim 2, rejection of Claim 1 is included and  for the same motivation Truchan teaches,
The method according to claim 1, wherein the application is a machine-to-machine application (¶2, “Communication between these autonomous devices was formerly referred to as "machine to machine," or "M2M" communication, and is now known as " machine type communication," or "MTC," Such a device is herein referred to as "an MTC device.", ¶9, “details specifics about the bearer path that is established between an MTC device (UE 12), the eNB 10, the SGW 14, the PGW 16, and a Packet Data Network (PDN) 18”, ¶41, “this solution does not add any extra signaling to the UE, which proves advantageous for MTC applications with limited RAN resources and devices with power saving constraints”, i.e. application is machine-to-machine application).

Regarding Claim 16, rejection of Claim 15 is included and Claim 16 is rejected with the same rationale as applied against Claim 2 above,

Referring to Claims 3 and 17:
Regarding Claim 3 rejection of Claim 1 is included and for the same motivation Truchan teaches,
The method according to claim 1, wherein the secure data transmission path comprises a secure tunnel between the user equipment and the network element (Fig. 1(100, 112, 110), ¶4, “the SGW 14 and the PGW 16 are already communicating via a S5/S8 tunnel 100”, “a Data Radio Bearer (DRB) channel 112 is established between the eNB 10 and the UE 12”, ¶5, “The eNB 10 establishes an S1 Tunnel 116 to the SGW 14 over the identified SGW bearer resource”, Fig. 2(140, 142, 144), ¶9, “It should be noted that there is an encrypted data path from the UE 12 to the SGW 14, and that this data path goes through the eNB 10”, ¶41,  i.e. examiner submits that secure data transmission path comprises a tunnel between user equipment and the PGW (network element)).
Regarding Claim 17, rejection of Claim 15 is included and Claim 17 is rejected with the same rationale as applied against Claim 3 above,

Referring to Claims 5 and 19:
Regarding Claim 5, rejection of Claim 1 is included and for the same motivation Truchan teaches,
The method according to claim 1, wherein the secure data transmission path comprises a tunnel established between the access node and the network element (Fig. 1(100, 110), ¶4, “the SGW 14 and the PGW 16 are already communicating via a S5/S8 tunnel 100.”, ¶5, “The eNB 10 establishes an S1 Tunnel 116 to the SGW 14 over the identified SGW bearer resource”, i.e. a tunnel between eNB (access node) and PGW (network element) is established).

Regarding Claim 19, rejection of Claim 15 is included and Claim 19 is rejected with the same rationale as applied against Claim 5 above,

Referring to Claims 6 and 20:
Regarding Claim 6, rejection of Claim 5 is included and for the same motivation Truchan teaches,
The method according to claim 5, wherein the tunnel is a generic routing encapsulation tunnel or a general packet radio service tunneling protocol tunnel (¶5, “the eNB 10 sends a General Packet Radio Service (GPRS) Tunneling Protocol--User plane (GTP-U) message 118 to SGW 14 via the S1 Tunnel 116”, i.e. general packet radio service tunneling protocol).

Regarding Claim 20, rejection of Claim 19 is included and Claim 20 is rejected with the same rationale as applied against Claim 6 above.

Regarding Claim 8, rejection of Claim 1 is included and for the same motivation Truchan teaches,
The method according to claim 1, wherein the secure data transmission path is valid for a predetermined period of time (¶7, “the eNB 10 uses a Frame Protocol (FP) inactivity timer 132; at time-out, the SDFP information is removed, the S1 Tunnel 116 is dismantled, and the RRC connection is released”, “The SGW 14 also uses a FP inactivity timer 134; at time-out, the SDFP session is inactive but still in an enabled state, and the S1 Tunnel 116 is removed”, i.e. tunnel (secure data transmission path) is valid for predetermined period of time).

Regarding Claim 9, rejection of Claim 1 is included and for the same motivation Truchan teaches,
The method according to claim 1, wherein the user equipment transmits the data over the pre-configured radio bearer when the user equipment initially registers with a network (Fig. 1 (112), ¶4, “The UE 12 sends to the eNB 10 a Radio Resource Control (RRC) Connection Request (message 106), which includes a System Architecture Evolution (SAE) Temporary Mobile Subscriber Identity (S-TMSI), and a small data indicator. The eNB 10 responds by sending to the UE 12 a RRC Connection Setup (message 108). The UE 12 responds by sending to the eNB 10 an RRC Connection Setup Complete (message 110).”, ¶5, “The UE 12 then sends to the eNB 10 an IP packet and SGW Bearer Resource Identifier (ID) (message 114)”, i.e. UE transmit data over pre-configured radio bearer).


Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Truchan et al. (US PGPUB. # US 2019/0116031, hereinafter “Truchan), and further in view of Song et al.  (USPGPUB. # US 2013/0201924, hereinafter “Song”), and further in view of Miklos et al. (USPGPUB. # US 2012/0213165, hereinafter “Miklos”).

Referring to Claims 4 and 18:
Regarding Claim 4, rejection of Claim 3 is included and combination of Truchan and song does not teach explicitly,
The method according to claim 3, wherein the security tunnel provides at least confidentiality or integrity protection on IP level.
However, Miklos teaches,
The method according to claim 3, wherein the security tunnel provides at least confidentiality or integrity protection on IP level (Fig. 5, ¶45, ¶52,” Uplink data can be piggybacked and sent in this message. If present, it is encrypted and integrity protected by the MD-NE security association. The integrity protection also covers the MD-id as well as the AckReq.”, ¶53, ¶55, i.e. tunnel provides integrity).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Miklos with the invention of Truchan in view of Song.
Truchan in view of Song teaches creating a secure connection between a user equipment and a gateway (network element) and initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment.  Mikolos teaches, providing integrity and security for transmitting data. Therefore, it would have been obvious to have providing integrity and security for transmitting data of Mikolos into the teachings of Truchan in view of Song to transmit data with integrity and security within a tunnel. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 18, rejection of Claim 17 is included and Claim 17 is rejected with the same rationale as applied against Claim 4 above.

Claims 7, 11-14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Truchan et al. (US PGPUB. # US 2019/0116031, hereinafter “Truchan), and further in view of Song et al.  (USPGPUB. # US 2013/0201924, hereinafter “Song”), Jiang Zhang (USPGPUB. # US 2014/0165155, hereinafter “Zhang”, provided by applicant in an IDS).

Regarding Claim 7, rejection of Claim 1 is included and combination of Truchan and Song does not teach explicitly,
The method according to claim 1, further comprising: deriving credentials for establishing the secure data transmission path from a universal integrated circuit card in the user equipment.
However, Zhang teaches,
The method according to claim 1, further comprising: deriving credentials for establishing the secure data transmission path from a universal integrated circuit card in the user equipment (Fig. 1(110, 115), ¶12, “and a memory 105 that may store an authorization credential(s) 110 and an authorization token(s) 114. In one embodiment, at least the processor 104 and the memory 105 may be configured in an embedded universal integrated circuit card (eUICC) 115”, ¶32, “when the authorization credential 110 is in the eUICC 115, the device management authority 118 may login into the eUICC 115 of the network device 102 to generate an authorization token 114 via a secure connection such as using transport layer security/secure sockets layer protocol (TLS/SSL) (as an example), i.e. a secure path is established utilizing credential).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
.
Truchan in view of Song teaches creating a secure connection between a user equipment and a gateway (network element) and initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment. Zhang teaches, creating a secure path utilizing credential. Therefore, it would have been obvious to have creating a secure path utilizing credential of Zhang into the teachings of Truchan in view of Song to create a secure path with an authenticated device on a network. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Referring to Claims 11 and 23:
Regarding Claim 11, rejection of Claim 1 is included and combination of Truchan and Song does not teach explicitly,
The method according to claim 1, wherein the data includes a security token.
However, Zhang teaches,
The method according to claim 1, wherein the data includes a security token (Fig. 2(204), ¶18, “at block 204, processor 104 may command a transmission of the authorization token 114 to a device management authority 118 or to a service provider 134”, i.e. data includes a token).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Zhang with the invention of Truchan in view of Song.
Truchan in view of Song teaches creating a secure connection between a user equipment and a gateway (network element) and initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment. Zhang teaches, creating a secure path utilizing credential. Therefore, it would have been obvious to have creating a secure path utilizing credential of Zhang into the teachings of Truchan in view of Song to create a secure path with an authenticated device on a network. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 23, rejection of Claim 15 is included and Claim 23 is rejected with the same rationale as applied against Claim 11 above. 

Regarding Claim 12, rejection of Claim 11 is included and for the same motivation Truchan teaches,
The method according to claim 11, [wherein the security token is transmitted] over the pre-configured radio bearer from the user equipment to the access node (Fig. 1(112), ¶4, “a Data Radio Bearer (DRB) channel 112 is established between the eNB 10 and the UE 12.”, Fig. 1(114), ¶5, “The UE 12 then sends to the eNB 10 an IP packet and SGW Bearer Resource Identifier (ID) (message 114)”).
Combination of Truchan and Song does not teach explicitly,
The method according to claim 11, wherein the security token is transmitted [over the pre-configured radio bearer from the user equipment to the access node].
However, Zhang teaches,
The method according to claim 11, wherein the security token is transmitted (Fig. 2(204), ¶18, “at block 204, processor 104 may command a transmission of the authorization token 114 to a device management authority 118 or to a service provider 134”, i.e. data includes a token and the token is transmitted) [over the pre-configured radio bearer from the user equipment to the access node].

Regarding Claim 13, rejection of Claim 11 is included and for the same motivation combination of Truchan and Song does not teach explicitly,
The method according to claim 11, further comprising: receiving the security token at the user equipment from a network entity.
However, Zhang teaches,
The method according to claim 11, further comprising: receiving the security token at the user equipment from a network entity (Fig. 2(216), ¶18, “at block 206, based upon an authorization token 114 received from a service provider 134”, i.e. token is received from a service provider (network entity) to a user device).

Regarding Claim 14, rejection of Claim 11 is included and for the same motivation combination of Truchan and Song does not teach explicitly,
The method according to claim 11, wherein the security token is valid for a predetermined period of time.
However, Zhang teaches,
The method according to claim 11, wherein the security token is valid for a predetermined period of time (¶26, “the validity 121 of the operation privileges 117 (e.g., how long authorization remains valid (e.g., an expiration time)) may be specified in the authorization token 114”, Fig. 3(121), ¶38, “the validity 121 may be specified in the authorization token 114. For example, for how long authorization remains (e.g., an expiration time) may be specified as the validity component”, ¶44, “the authorization token 114 may be set to be valid only for a certain pre-determined time period, to expire at a specific time”, i.e. token is valid for predetermined period of time).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Truchan et al. (US PGPUB. # US 2019/0116031, hereinafter “Truchan), and further in view of Song et al.  (USPGPUB. # US 2013/0201924, hereinafter “Song”), and further in view of Robert Zakrzewski (USPGPUB. # US 2014/0126489, hereinafter “Zakrzewski”, provided by applicant in an IDS).

Regarding Claim 10, rejection of Claim 1 is included and combination of Truchan and Song does not teach explicitly,
The method according to claim 1, further comprising: receiving an identification of the network element from a network entity.
However, Zakrzewski teaches,
The method according to claim 1, further comprising: receiving an identification of the network element from a network entity (¶52, “An adapted attach accept message is sent from the MME via the eNB to the mobile communication device. The adapted attach accept message includes a mobile communication device shared channel identifier (UESCID)”, i.e. an identification is sent from the network element).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Zakrzewski with the invention of Truchan in view of Song.
Truchan in view of Song teaches creating a secure connection between a user equipment and a gateway (network element) and initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment. Zakrzewski teaches, sending an identification from a network element. Therefore, it would have been obvious to have sending an identification from a network element of Zakrzewski into the teachings of Truchan in view of Song to create a secure path with a known application server. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Truchan et al. (US PGPUB. # US 2019/0116031, hereinafter “Truchan), and further in view of Song et al.  (USPGPUB. # US 2013/0201924, hereinafter “Song”), and further in view of Kaur et al. (WIPO PUB. WO 2016/073984, hereinafter “Kaur”).

Regarding Claim 21, rejection of Claim 15 is included and combination of Truchan and Song does not teach explicitly,
The method according to claim 15, wherein an address of the application server is included in the data.
However, Kaur teaches,
The method according to claim 15, wherein an address of the application server is included in the data (Fig. 2(220), ¶63, An outer IP address may contain a relay IP address(e.g., ip@ProSe Relay WTRU) as the destination and a ProSe Application Server (e.g., ip@ProSe App Server) as the source”, i.e. address of application server is included).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
.
Truchan in view of Song teaches creating a secure connection between a user equipment and a gateway (network element) and initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment. Kaur teaches, including an ip address of an application server for an IP tunneling. Therefore, it would have been obvious to have including an ip address of an application server for an IP tunneling of Kaur into the teachings of Truchan in view of Song to create a secure path with a known application server. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Truchan et al. (US PGPUB. # US 2019/0116031, hereinafter “Truchan), and further in view of Song et al.  (USPGPUB. # US 2013/0201924, hereinafter “Song”), and further in view of Roth et al. (US PGPUB. # US 2013/0085880, hereinafter “Roth”).

Regarding Claim 22, rejection of Claim 15 is included and Combination of Truchan and Song does not teach explicitly,
The method according to claim 15, further comprising: receiving credentials for establishing a secure data transmission path from a control plane node.
However, Roth teaches,
The method according to claim 15, further comprising: receiving credentials for establishing a secure data transmission path from a control plane node (¶12, “The hypervisor may use credentials identifying the guest operating system to create and maintain secure communication channels with the destination computing system”, ¶19, Fig. 5, ¶29, ¶32-¶33,Claim 1, i.e. credential is received to establish a secure connection). 
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Roth with the invention of Truchan in view of Song.
Truchan in view of Song teaches creating a secure connection between a user equipment and a gateway (network element) and initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment. Roth teaches, receiving a credential to establish a secure connection. Therefore, it would have been obvious to have receiving a credential to establish a secure connection of Roth into the teachings of Truchan in view of Song to create a secure path based on an authentication. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Truchan et al. (US PGPUB. # US 2019/0116031, hereinafter “Truchan), and further in view of Song et al.  (USPGPUB. # US 2013/0201924, hereinafter “Song”), and further in view of Jiang Zhang (USPGPUB. # US 2014/0165155, hereinafter “Zhang”, provided by applicant in an IDS), and further in view of Bachmann et al. (US PGPUB. # US 2011/0216743, hereinafter “Bachmann”).

Regarding Claim 24, rejection of Claim 23 is included and combination of Truchan, Song and Zhang does not teach explicitly,
The method according to claim 23, comprising: wherein the security token is used in the establishing a tunnel between the access node and the network element.
However, Bachmann teaches,
The method according to claim 23, comprising: wherein the security token is used in the establishing a tunnel between the access node and the network element (¶107, “an authentication token may be generated during the pre-establishment of the PMIP tunnel or the IPsec tunnel between the UE and the ePDG, which is then provided to the UE. Said authentication token is then transmitted together with the activation of the PMIP tunnel, so that the PDN-GW accepts the activation and performs the necessary steps”, ¶123, Claim 36, i.e. authentication token (security token) is used to establish a tunnel).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
.
Truchan in view of Song and Zhang teaches creating a secure connection between a user equipment and a gateway (network element) and initiating and establishing a connection from a user equipment to a gateway based on M2M application requirement that resides on the user equipment and creating a secure path utilizing credential. Bachmann teaches, establishing a tunnel using an authentication token. Therefore, it would have been obvious to have establishing a tunnel using an authentication token of Bachmann into the teachings of Truchan in view of Song and Zhang to create a secure path based on an authentication token. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Ching-Yu Liao (US PGPUB. # US 2013/0080597) discloses, a method of handling small data transmission for a core network is disclosed, wherein the core network comprises a data base, a network gateway node and a network control node. The method comprises the network gateway node receiving a service request message from a machine-type communication (MTC) server, wherein information of the service 
Jain et al. (US PGPUB. # US 2014/0254490) discloses, configurations for transmitting small data payloads such as, for example, Machine Type Communication (MTC) data in a wireless communication network. A system may include features to implement an interworking function (IWF) to receive, from a machine type communication (MTC) server, a trigger to send a data payload, which is smaller than a preconfigured threshold, to a user equipment (UE) over a wireless communication network, and send, over a first reference point to a first module including a Mobility Management Entity (MME) or a Serving GPRS (General Packet Radio Service) Support Node (SGSN) or a second reference point to a second module including a Home Location Register (HLR) or a Home Subscriber Server (HSS), the data payload and a request to forward the data payload to the UE.
Chandramouli et al. (US PGPUB. # US 2014/0219182) discloses, a method can include preparing an attach request to be sent to a network element, wherein the attach request includes an indication of a device trigger capability of a user equipment. The method can also include activating the user equipment in response to a received device trigger.
Griot et al. (US PGPUB. # US 2015/0281966) discloses, it can be determined that credentials have not been configured for accessing a network. In this case, a provisioning server supported by the network for obtaining credentials is selected, and a 
Palanisamy et al. (US PGPUB. # US 2018/0152984) discloses, the standards organization 3GPP is exploring new small data delivery techniques for machine-type communications (MTC). It is recognized herein that existing approaches leave the "small data" decision to the service capability server (SCS) for downlink data and to the user equipment (UE) for uplink data. A user equipment (UE) or the core network can identify the services (or flows) that should be characterized as Small Data, and can make decisions as to when to employ optimized Small Data procedures. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.